Citation Nr: 1124549	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  07-36 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for an anxiety disorder.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the time period from May 1, 2006 to January 12, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to March 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.  The Veteran manifests an anxiety disorder as proximately due to service-connected coronary artery disease (CAD), status myocardial infarction (MI), coronary artery bypass grafting (CABG) and stenting of the circumflex artery.

2.  For the time period from May 1, 2006 to January 12, 2009, the Veteran's service-connected disabilities precluded him from performing substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2010).

2.  The criteria for entitlement to TDIU have been met for the time period from May 1, 2006 to January 12, 2009.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision (NOD), VA must respond by explaining the basis for the decision to the veteran (SOC), and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The record reflects that the Veteran clearly perfected an appeal with respect to an April 2007 rating decision which denied entitlement to TDIU and entitlement to service connection for an anxiety disorder.  The Veteran filed these claims in February 2006.

By rating decision dated June 2009, the RO granted the Veteran a 100 percent schedular rating for CAD effective January 16, 2009.  The RO also adjudicated other matters which resulted in a combined 100 percent schedular rating effective January 13, 2009.  At that time, the RO stated "[t]his decision is considered a complete grant of individual unemployability, resolving your appeal for this issue."

The Veteran's representative has argued that the TDIU issue remains on appeal, as the Veteran is not in receipt of a 100 percent schedular rating from May 1, 2006 to January 12, 2009.  The Board agrees with this argument as a veteran is presumed to seek the maximum available benefit for the entire appeal period in question.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim).

As addressed below, the Board grants the TDIU benefit sought on appeal in full.  As such, the Board finds that no prejudice accrues to the Veteran in adjudicating this claim at this time.


Anxiety disorder

The Veteran seeks service connection for an anxiety disorder as secondary to service-connected disabilities.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The Board observes that 38 C.F.R. § 3.310, the regulation concerning secondary service connection, was amended effective October 10, 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The current claim was filed in February 2006.  As the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006 as they result in an allowance of this claim.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

The facts of this issue may be briefly summarized:  The Veteran suffered an MI in January 2006, which is service-connected.  Post-surgical records in February 2006 (approximately two weeks later) reflect the Veteran's report of sleeping difficulties due to tachycardia and anxiety.  The Veteran was unsure which symptom preceded the other.  Thereafter, the Veteran's private medical records reflect his treatment for anxiety-panic episodes in conjunction with chest pain.  

An April 2007 cardiology report listed an assessment of "ANXIETY ICD-300.00" which was questionably contributing to palpitations.

Unfortunately, the RO has not obtained medical opinion in this case noting that ANXIETY ICD-300.00 refers to a diagnosis of anxiety disorder, not otherwise specified (NOS), under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association.  This designation alone, however, does not rule out that an anxiety disorder is caused and/or aggravated by service-connected disability.

Chronologically, the record reflects that the Veteran first experienced anxiety symptoms immediately following his service-connected MI.  The Veteran himself attributes these symptoms to episodes of tachycardia and chest pain which he fears represents another life-threatening event.  The Board has no reason to doubt the veracity of the Veteran's assertions which clearly have evidentiary value.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).  

Notably, the record does not reflect a prior history of panic symptoms.

In light of the entire evidentiary record, and taking due account of the Veteran's own perceptions regarding the cause of his anxiety symptoms, the Board finds that reasonable doubt exists as to whether the Veteran's currently diagnosed anxiety disorder is caused and/or aggravated by service-connected disability.  Resolving reasonable doubt in favor of the Veteran, the claim of entitlement to service connection for an anxiety disorder is granted.  38 U.S.C.A. § 5107(b).

TDIU

The Veteran claims that he was rendered unemployable after suffering an MI with CABG in January 2006, especially when considering the cumulative effects of his service-connected disabilities.  

TDIU may be awarded TDIU based upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The issue on appeal is limited to the Veteran's entitlement TDIU for the time period from May 1, 2006 to January 12, 2009.  During this time period, the Veteran holds a combined 90 percent service-connected rating based upon CAD status post CABG (60 percent); psoriasis (60 percent); diabetes mellitus with hypertension (20 percent); restrictive lung disease with pulmonary fibrosis (10 percent); diabetic peripheral neuropathy of the left foot (10 percent); diabetic peripheral neuropathy of the right foot (10 percent); diabetic peripheral neuropathy of the left upper extremity (10 percent); diabetic peripheral neuropathy of the right upper extremity (10 percent); and impotence (noncompensable).  The Veteran was also awarded special monthly compensation under 38 U.S.C.A. § 1114(k) based upon loss of use of a creative organ.

Clearly, the Veteran is eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) for the time period at issue.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

However, in order to be granted TDIU, the Veteran's service- connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Historically, the Veteran last worked for AT&T in 2002 responding to alarms.  He was laid off and has not worked since.  In January 2006, he suffered a service-connected MI requiring CABG.  Thereafter, the Veteran experienced episodes of tachycardia, chest pain and panic attacks which are deemed of service-connected nature.

On VA Compensation and Pension (C&P) examination in March 2006, the Veteran described functional impairment of shortness of breath, fatigue and inability to function for more than 30 minutes without rest.  The examiner found that a treadmill test to evaluate the Veteran's workload capacity was medically contraindicated because of the recent CABG with severe CAD.  Based upon an abnormal electrocardiogram, the examiner estimated a METS of 5 which represents a significant diminishment of workload capacity.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7006.

Thereafter, the Veteran's private medical records demonstrate that a stress echocardiogram study in June 2006 demonstrated inducible ischemia while a stress nuclear study in March 2007 demonstrated moderate size ischemia involving the inferolateral/lateral wall.  In October 2008, the Veteran underwent percutaneous transluminal coronary angioplasty (PTCA) and stenting of the circumflex artery.

On VA C&P examination in April 2009, the Veteran described his service-connected diabetic neuropathy of the lower extremities as causing progressive loss of muscle strength with tingling, numbness and pain sensation of the feet and toes.  His service-connected CAD residuals included heart failure, shortness of breath, dizziness, chest pain, easy fatigue, fainting attacks and claudication after walking 2000 yards at 2 miles per hour.  On actual stress testing, the Veteran achieved 3 METS.  The examiner provided an assessment that the Veteran's service-connected disabilities precluded him from exertional activities.

As indicated above, the Veteran suffered an MI in January 2006 which, by VA regulation, resulted in a mandatory 100 percent rating for a 3-month period.  See 38 C.F.R. § 4.104, DC 7006.  Thereafter, VA C&P examination in March 2006 estimated a METS of 5 while subsequent stress echocardiogram study and stress nuclear study demonstrated inducible ischemia.  The Veteran later required PTCA and stenting of the circumflex artery.

Overall, the Board finds that the Veteran has not demonstrated a significant change in cardiovascular disability for the time period from May 1, 2006 to January 12, 2009 (where TDIU has been denied) and beginning on January 13, 2009 (for which TDIU has been granted).  This finding, in and of itself, suggests that the Veteran's cardiovascular disability rendered him unemployable for the time period from May 1, 2006 to January 12, 2009.

Addressing this matter in a practical manner, and considering the symptomatic service-connected impairments involving the Veteran's cardiovascular system (60 percent), skin (60 percent), endocrine system (20 percent), respiratory system (10 percent), neurologic system (10 percent ratings for each lower extremity) and psychiatric status (panic attacks), the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment for the time period from May 1, 2006 to January 12, 2009.  38 U.S.C.A. § 5107.  The appeal is granted.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

With respect to both claims, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.



ORDER

Service connection for an anxiety disorder is granted.

An award of TDIU for the time period from May 1, 2006 to January 12, 2009 is granted.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


